Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-6, and 8-21 have been examined and rejected. This Office action is responsive to the amendment filed on 12/17/2021, which has been entered in the above identified application.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 13, and 15 of patent 10549173. 

Claims 1 and 8:
10549173
16739892
1. A computer-implemented method comprising: receiving, at a first device, 
a first communication from a second device that comprises a request to share, with the second device, user interface element data corresponding to an updatable graphical fitness user interface element associated with a user account of the first 
a first user interface element of a first user interface of the second device, and the first user interface element identifying the user account of the first 
device;  in response to receiving the first communication at the first device, providing a second user interface for presentation at the first device;  
receiving, via the second user interface, a subsequent input with respect to a second user interface element of the second user interface, the subsequent input comprising an acceptance of the request to share the user interface element data corresponding to the updatable graphical fitness user interface element associated with the user account of the first device, the subsequent 
input comprising at least one of: accepting the request to share the user interface element data corresponding the updatable graphical fitness user 
interface element associated with the user account of the first device for a predetermined period of time;  or accepting the request to share the user interface element data corresponding the updatable graphical fitness user interface element associated with the user account of the first device for an indefinite period of time;  and 
after receiving the subsequent input, providing the user interface element data corresponding to the 
fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of concentric rings that are updated based at least in part on one or more fitness activities performed by a user associated with the user account of the first device, each concentric ring associated with at least one of the one or more fitness activities.


receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; and 





responsive to receiving the indication of acceptance of the offer to share, providing the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of  updatable user interface sub-elements that are updated based at least in part 



Claim 15:
10549173
16739892
1. A computer-implemented method comprising: receiving, at a first device, 
a first communication from a second device that comprises a request to share, with the second device, user interface element data corresponding to an updatable graphical fitness user interface element associated with a user account of the first device, the updatable graphical fitness user interface element representing sensor data collected at the first device, wherein the first communication is initiated responsive to an initial input with respect to 
a first user interface element of a first user interface of the second device, and the first user interface element identifying the user account of the first 
device;  in response to receiving the first communication at the first device, providing a 
receiving, via the second user interface, a subsequent input with respect to a second user interface element of the second user interface, the subsequent input comprising an acceptance of the request to share the user interface element data corresponding to the updatable graphical fitness user interface element associated with the user account of the first device, the subsequent 
input comprising at least one of: accepting the request to share the user interface element data corresponding the updatable graphical fitness user 
interface element associated with the user account of the first device for a predetermined period of time;  or accepting the request to share the user interface element data corresponding the updatable graphical fitness user interface element associated with the user account of the first device for an indefinite period of time;  and 
after receiving the subsequent input, providing the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical 
fitness user interface element at the second device, the updatable graphical fitness user interface element comprising a plurality of concentric rings that are updated based at least in part on one or more fitness activities performed by a user associated with the user account of the first device, 

present, at a first user interface of the user device, a set of user interface elements that specifically identify a set of user accounts associated with other user devices; responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, 

generate, an offer to share, with a different user device, user interface element data corresponding to an updatable graphical fitness user interface 

provide, to the different user device, the offer to share the user interface element data with the different user device; Page 6 of 14 receive, at the user device and from the different user device, an indication of acceptance of the offer to share the user interface element data corresponding to the updatable graphical fitness user interface element; and responsive to receiving the indication of acceptance of the offer to share,



provide the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element at the different user device, the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the first user account of the user device.








Although the claims at issue are not identical, they are not patentable distinct from each other because Claims 1, 8 and 15 of application 16739892 are anticipated over Claim 1 of patent 10549173.

Therefore, Claims 1, 8 and 15 of application 16739892 are rejected on the ground of a non-statutory obvious-type double patenting as being unpatentable over Claim 1 of patent 10549173.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-16, and 18-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Smith et al. (US 20140282106 A1, hereinafter Smith) in view of Erkkila et al. (US 20150081055 A1, hereinafter Erkkila).


As to independent claims 1, and 8, Smith teaches one or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (paragraph [0020], the invention is directed to a non-transitory 
computer readable medium having instructions stored thereon) comprising: 
	presenting, at a first user interface of a first device, a set of user interface elements that specifically identify a set of user accounts associated with other devices (Fig. 1, paragraph [0030], The data share sub-application 108a, executing upon the first computing device 102 (e.g., a mobile computing device such as a smart phone or computerized eye glasses), may identify one or more members 122 eligible for sharing the chemical structure 124; The members may be identified, in some examples, based upon one or more of a recency of sharing with the computing device 102; members 122a and 122b are identified user accounts); 
responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generating, an offer to share, with a second device, user interface element data corresponding to a graphical user interface element associated with a first user account of the first device, the graphical user interface element representing data collected at the first device, the first user interface element identifying a second user account of the second device (paragraph [0043], to share a file with one of the members 122, the user of the first computing device 102 "pushes" the chemical structure 124 towards one or both of the graphical representations of the members 122. For example, the user may "flick" or "fling" the image of the chemical structure 124 towards the upper right corner of the display 128 with a sweeping gesture across a touch screen display to share the chemical structure 124 with user 2 122b; the chemical structure 124 is the user interface element data corresponding to a graphical user interface element); 
providing, to the second device, the offer to share the user interface element data with the second device (Fig. 3C, paragraph [0048], Upon sharing the chemical structure 124 with the user of the second computing device 104, in some implementations, the data share sub-application 108a presents a notification within the display area 128 of the first computing device 102, alerting the user to the sharing of the chemical structure 124. The notification, in some examples, may include one or more of an indication of status; the notification is the offer to share); 
receiving, at the first device and from the second device, an indication of acceptance of the offer to share the user interface element data corresponding to the graphical user interface element (Fig. 4E, paragraph [0042], the notification may identify the user name of the user of the first computing device, the file type, and options to download or decline the offer to share, as illustrated in a notification message 352 within a screenshot 350 of FIG. 3E; selecting button 354b send out the acceptance indication to the sharing user); and 
responsive to receiving the indication of acceptance of the offer to share, providing the user interface element data corresponding to the graphical user interface element for presentation of the graphical user interface element at the second device, the graphical user interface element comprising a plurality of user interface sub- (paragraph [0050], upon acceptance of the offer to share (e.g., positive response to the presented notification) by the user of the second computing device 104, the data share sub-application 108b retrieves the shared file of the chemical structure 124 from the data server 116 (e.g., retrieved from the data cache 118). The data share sub-application 108b, in some implementations, causes presentation of a shared version of the chemical structure 124' within the display area 130 of the second computing device 104; paragraph [0076], FIG. 3F illustrates an example screenshot 360 of a graphical user interface of the second computing device 344, confirming a shared version of the chemical structure 308 (as illustrated, for example, within the display region 304 of the first computing device 302 in FIG. 3B) has been successfully imported by the second computing device 344; 308’ interface elements are the plurality of user interface sub-elements).
	Smith does not teach:
user interface element data corresponding to an updatable graphical fitness user interface element of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device; and
the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities of the first device.
Erkkila teaches:
user interface element data corresponding to an updatable graphical fitness user interface element of the first device, the updatable graphical fitness user interface (Fig. 6B, paragraph [0031], the SCS 100 may cause a display of the exercise presentation on a display via the network. The display on which the exercise presentation is displayed may be, for example, the display 126 of the user device 120; the user device 120 is the first device; paragraph [0036], at least some of the exercise data may be shown on the display 126 as a function of the location data. This may take place with a dedicated exercise data window 600; the exercise data window 600, and travel route are the updatable graphical fitness element); and
the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities of the first device (paragraph [0036], some exercise data, such as the heart rate in beats per minute (BPM), may be given as color indicators. For example, the traveled route may be illustrated with different colors, wherein the color of the route at a particular point depicts the heart rate or heart rate zone of the exerciser at that point of the route during the recorded exercise; the travel route displayed is the updatable graphical fitness user interface element, and the travel route are dynamically updated; paragraph [0031], the dynamic exercise presentation may be shared on the internet 140 and viewed by a third party at his/her user terminal/device upon a request from the third party; the fitness data can be shared to another device).
Since Smith teaches a multi-users communication system of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate user interface element data corresponding to an updatable graphical fitness user interface element the dynamic exercise presentation may be shared on the internet and viewed by a third party at his/her user terminal/device upon a request from the third party (Erkkila, paragraph [0031]).

As to independent claim 15, Smith teaches A user device, comprising: a display; a memory comprising computer-executable instructions; and a processor communicatively coupled with the memory and configured to execute the computer-executable instructions to at least: (paragraph [0037], FIG. 1, an example system 100 for gesture-based sharing of data between separate computing devices includes a first computing device 102 sharing information; 112 is the user device with a display, memory and a processor) comprising: 
	presenti, at a first user interface of a first device, a set of user interface elements that specifically identify a set of user accounts associated with other devices (Fig. 1, paragraph [0030], The data share sub-application 108a, executing upon the first computing device 102 (e.g., a mobile computing device such as a smart phone or computerized eye glasses), may identify one or more members 122 eligible for sharing the chemical structure 124; The members may be identified, in some examples, based upon one or more of a recency of sharing with the computing device 102; members 122a and 122b are identified user accounts); 
responsive to a user selection of a first user interface element from among the set of user interface elements presented in the first user interface, generating, an offer to share, with a different user device, user interface element data corresponding to a graphical user interface element associated with a first user account of the first device, the graphical user interface element representing data collected at the first device, the first user interface element identifying a second user account of the second device (paragraph [0043], to share a file with one of the members 122, the user of the first computing device 102 "pushes" the chemical structure 124 towards one or both of the graphical representations of the members 122. For example, the user may "flick" or "fling" the image of the chemical structure 124 towards the upper right corner of the display 128 with a sweeping gesture across a touch screen display to share the chemical structure 124 with user 2 122b; the chemical structure 124 is the user interface element data corresponding to a graphical user interface element); 
providing, to the different user device, the offer to share the user interface element data with the different user device (Fig. 3C, paragraph [0048], Upon sharing the chemical structure 124 with the user of the second computing device 104, in some implementations, the data share sub-application 108a presents a notification within the display area 128 of the first computing device 102, alerting the user to the sharing of the chemical structure 124. The notification, in some examples, may include one or more of an indication of status; the notification is the offer to share); 
receiving, at the first device and from the different user device, an indication of acceptance of the offer to share the user interface element data corresponding to the graphical user interface element (Fig. 4E, paragraph [0042], the notification may identify the user name of the user of the first computing device, the file type, and options to download or decline the offer to share, as illustrated in a notification message 352 within a screenshot 350 of FIG. 3E; selecting button 354b send out the acceptance indication to the sharing user); and 
responsive to receiving the indication of acceptance of the offer to share, providing the user interface element data corresponding to the graphical user interface element for presentation of the graphical user interface element at the different user device, the graphical user interface element comprising a plurality of user interface sub-elements that are associated with the first user account of the first device (paragraph [0050], upon acceptance of the offer to share (e.g., positive response to the presented notification) by the user of the second computing device 104, the data share sub-application 108b retrieves the shared file of the chemical structure 124 from the data server 116 (e.g., retrieved from the data cache 118). The data share sub-application 108b, in some implementations, causes presentation of a shared version of the chemical structure 124' within the display area 130 of the second computing device 104; paragraph [0076], FIG. 3F illustrates an example screenshot 360 of a graphical user interface of the second computing device 344, confirming a shared version of the chemical structure 308 (as illustrated, for example, within the display region 304 of the first computing device 302 in FIG. 3B) has been successfully imported by the second computing device 344; 308’ interface elements are the plurality of user interface sub-elements).
	Smith does not teach:
user interface element data corresponding to an updatable graphical fitness user interface element of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device; and
the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities of the first device.
Erkkila teaches:
user interface element data corresponding to an updatable graphical fitness user interface element of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device (Fig. 6B, paragraph [0031], the SCS 100 may cause a display of the exercise presentation on a display via the network. The display on which the exercise presentation is displayed may be, for example, the display 126 of the user device 120; the user device 120 is the first device; paragraph [0036], at least some of the exercise data may be shown on the display 126 as a function of the location data. This may take place with a dedicated exercise data window 600; the exercise data window 600, and travel route are the updatable graphical fitness element); and
the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or (paragraph [0036], some exercise data, such as the heart rate in beats per minute (BPM), may be given as color indicators. For example, the traveled route may be illustrated with different colors, wherein the color of the route at a particular point depicts the heart rate or heart rate zone of the exerciser at that point of the route during the recorded exercise; the travel route displayed is the updatable graphical fitness user interface element, and the travel route are dynamically updated; paragraph [0031], the dynamic exercise presentation may be shared on the internet 140 and viewed by a third party at his/her user terminal/device upon a request from the third party; the fitness data can be shared to another device).
Since Smith teaches a multi-users communication device of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate user interface element data corresponding to an updatable graphical fitness user interface element associated with a user account of the first device, the updatable graphical fitness user interface element representing fitness data collected at the first device, and the updatable graphical fitness user interface element comprising a plurality of updatable user interface sub-elements that are updated based at least in part on one or more fitness activities associated with the user account of the first device, as taught by Erkkila, as the prior arts are in the same application field of graphic user interface element device data sharing, and Erkkila further teaches user fitness data sharing across devices. By incorporating Erkkila into Smith would improve the integrity of Smith by allowing the dynamic exercise presentation may be shared on the internet and viewed by a third party at his/her user terminal/device upon a request from the third party (Erkkila, paragraph [0031]).
As to dependent claim 20, the rejection of claim 15 is incorporated. Smith teach the user device of claim 15, wherein the user device is a first handheld user device and the different device is a second handheld user device or a wearable user device (Fig. 1, the first user device 102, and the second user device 104 are both mobile device users).

As to dependent claims 2, 9, and 16, the rejection of claim 1 is incorporated. Erkkila further teaches one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising: 
receiving, via one or more sensors of the first device, sensor data representative of the fitness data (paragraph [0020], the training computer 130 receiving information from an exercise sensor 132, 134, such as heart rate-related information from a heart rate sensor, location specific information from a foot pod or from a global positioning system (GPS) receiver, etc; paragraph [0023], As shown in FIG. 2, the transfer of the exercise data from the exercise device(s) 130 to 134 may be performed wirelessly (e.g. WiFi, Bluetooth, Bluetooth low energy (BLE), infra-red, cellular network connection, etc.) or via a wire (e.g. universal serial bus 202) to a user device 120; 130 is the first device); and 
updating the user interface element data based at least in part on the sensor data (paragraph [0055], These sensors may comprise GPS receivers, radio frequency signal receivers, training computers, heart activity sensors, foot pods, pedaling sensors, to mention only a few possible types of exercise devices 130-134 of FIG. 1. Thereafter, the dynamic exercise presentation may comprise displaying at least some of the information of the at least one sensor on the display 126).

As to dependent claims 4, 11, and 18, the rejection of claim 1 is incorporated. Erkkila further teaches one or more non-transitory computer-readable media of claim 1, wherein each updatable user interface sub-element of the plurality of updatable user interface sub-elements is associated with a fitness goal (Fig. 6D, paragraph [0039], As the exercise evolves in FIGS. 6B-6D, the route becomes dynamically shown on the display 126. At the end of the route (FIG. 6D), the whole route is finally shown; paragraph [0043], In another embodiment, the locations in which the predetermined events take place are indicated only as the pointer 602 reaches that point along the traveled route; the user traveled route displayed is sub-element, and user reaching the final location on the route is a fitness goal).

As to dependent claims 5, 12, and 19, the rejection of claim 1 is incorporated. Smith further teaches one or more non-transitory computer-readable media of claim 4, wherein the computer-executable instructions further cause the one or more processors to perform operations comprising providing, to the second device, the interface update  (paragraph [0065], For example, a notification message 362 alerts the user of the computing device 344 that "CDXML file successfully imported" (as illustrated in FIG. 3F)).
Smith does not teach:

Erkkila teaches:
providing, a message indicating achievement of one or more fitness goals associated with the plurality of updatable user interface sub-elements (paragraph [0046], each predetermined event is associated with a dedicated pop-up window 604; Fig. 6D pop up 604 comprises the summary info of the exercise).
Since Smith teaches a multi-users communication system of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate providing, a message indicating achievement of one or more fitness goals associated with the plurality of updatable user interface sub-elements, as taught by Erkkila, as the prior arts are in the same application field of graphic user interface element device data sharing, and Erkkila further teaches user fitness interface message indication. By incorporating Erkkila into Smith would improve the integrity of Smith by allowing the dynamic exercise presentation may be shared on the internet and viewed by a third party at his/her user terminal/device upon a request from the third party (Erkkila, paragraph [0031]).

As to dependent claims 6, and 13, the rejection of claim 1 is incorporated. Smith teaches one or more non-transitory computer-readable media of claim 1, wherein providing the user interface element data for presentation at the second device, and the  interface update associated with the user account of the first device (paragraph [0065], For example, a notification message 362 alerts the user of the computing device 344 that "CDXML file successfully imported" (as illustrated in FIG. 3F)).
Smith does not teach:
the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element comprises: 
providing a first version of the user interface element data corresponding to the updatable graphical fitness user interface element at a first time; and 
providing a second version of the user interface element data corresponding to the updatable graphical fitness user interface element at a second time, the second version updated based at least in part on the one or more fitness activities, at least a portion of the one or more fitness activities being performed between the first time and the second time.
Erkkila teaches:
the user interface element data corresponding to the updatable graphical fitness user interface element for presentation of the updatable graphical fitness user interface element (FIGS. 6B-6D, the route becomes dynamically shown on the display 126) comprises: 
providing a first version of the user interface element data corresponding to the updatable graphical fitness user interface element at a first time (Fig. 6B, paragraph [0039], the exercise presentation further comprises displaying the traveled route on the display 126 cumulatively as the moving pointer 602 moves on the traveled route; As the exercise evolves in FIGS. 6B-6D, the route becomes dynamically shown on the display 126; 6B exercise data is the first version); and 
providing a second version of the user interface element data corresponding to the updatable graphical fitness user interface element at a second time, the second version updated based at least in part on the one or more fitness activities, at least a portion of the one or more fitness activities being performed between the first time and the second time (Fig. 6D, paragraph [0039], As the exercise evolves in FIGS. 6B-6D, the route becomes dynamically shown on the display 126. At the end of the route (FIG. 6D), the whole route is finally shown; 6D exercise data is the second version; paragraph [0021], Such web service 110 may comprise exercise data user accounts (UA), each exercise data user account comprising exercise data associated with a specific user).
Since Smith teaches a multi-users communication system of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate above as taught by Erkkila, as the prior arts are in the same application field of graphic user interface element device data sharing, and Erkkila further teaches user fitness data sharing across devices. By incorporating Erkkila into Smith would improve the integrity of Smith by allowing the dynamic exercise presentation may be shared on the internet and viewed by a third party at his/her user terminal/device upon a request from the third party (Erkkila, paragraph [0031]).

As to dependent claim 14, the rejection of claim 8 is incorporated. Smith further teaches the computer-readable implemented method of claim 8, wherein the indication of (Fig. 4E, paragraph [0042], the notification may identify the user name of the user of the first computing device, the file type, and options to download or decline the offer to share, as illustrated in a notification message 352 within a screenshot 350 of FIG. 3E; selecting button 354b is the subsequent input of the user who receives the shared content).

As to dependent claim 21, the rejection of claim 1 is incorporated. Smith teaches one or more non-transitory computer-readable media of claim 1, wherein one or more non-transitory computer-readable media of claim 1, wherein each user interface sub-element of the plurality of user interface sub-elements represented by the respective user interface sub-element paragraph [0076], FIG. 3F illustrates an example screenshot 360 of a graphical user interface of the second computing device 344, confirming a shared version of the chemical structure 308 (as illustrated, for example, within the display region 304 of the first computing device 302 in FIG. 3B) has been successfully imported by the second computing device 344; 308 and 308’ interface elements are the respective user interface sub-element).
Erkkila teaches:
each updatable user interface sub-element of the plurality of updatable user interface sub-elements is updateable to graphically represent user progress towards achieving a fitness goal (Fig. 6D, paragraph [0039], As the exercise evolves in FIGS. 6B-6D, the route becomes dynamically shown on the display 126. At the end of the route (FIG. 6D), the whole route is finally shown; 6D exercise data is the second version; paragraph [0021], Such web service 110 may comprise exercise data user accounts (UA), each exercise data user account comprising exercise data associated with a specific user).
Since Smith teaches a multi-users communication system of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate each updatable user interface sub-element of the plurality of updatable user interface sub-elements is updateable to graphically represent user progress towards achieving a fitness goal, as taught by Erkkila, as the prior arts are in the same application field of graphic user interface element device data sharing, and Erkkila further teaches user fitness data sharing across devices. By incorporating Erkkila into Smith would improve the integrity of Smith by allowing the dynamic exercise presentation may be shared on the internet and viewed by a third party at his/her user terminal/device upon a request from the third party (Erkkila, paragraph [0031]).


Claims 3, 10, 17 and 20 is rejected under AIA  35 U.S.C §103 as being unpatentable over Smith et al. (US 20140282106 A1, hereinafter Smith) in view of
Erkkila et al. (US 20150081055 A1, hereinafter Erkkila) and in further view of MAJUMDAR et al. (US 20160034923 A1, hereinafter MAJUMDAR).

As to dependent claims 3, 10, and 17, the rejection of claim 1 is incorporated. Smith/Erkkila does not teach one or more non-transitory computer-readable media of 
receiving other user interface element data corresponding to a second updatable graphical fitness user interface element associated with the second user account of the second device, the second updatable graphical fitness user interface element being updatable based at least in part on one or more second fitness activities associated with the second user account of the second device; and 
providing the other user interface element data corresponding to the second updatable graphical fitness user interface element for presentation of the second updatable graphical fitness user interface element at a display of the first device.
MAJUMDAR teaches:
receiving other user interface element data corresponding to a second updatable graphical fitness user interface element associated with a second user account of the second device, the second updatable graphical fitness user interface element being updatable based at least in part on one or more second fitness activities associated with the second user account of the second device (FIG. 7f , fitness data from multiple friends of the user is received at the interface; paragraph [0041], The Fitness age calculator 312 can also be integrated with multiple commercial wearable devices that record user activity and can bring it for viewing on the dashboard screen which also makes possible to share activity data with friends, who may use different activity tracker wearables; the dashboard screen is the user interface, which updates data from multiple users); and 
(paragraph [0041], FIG. 7f represents a user interface for consumers to share their fitness age with their friends/contacts on social media platforms; shared data from multiple friends of the user is displayed, with each friends associated bubble element represents fitness data).
Since Smith/Erkkila teaches a communication system of sharing user interface element across devices, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate above as taught by MAJUMDAR, as the prior arts are in the same application field of graphic user interface fitness related data sharing, and MAJUMDAR further teaches data shared by multiple friends displayed on the user interface. By incorporating MAJUMDAR into Smith/Erkkila would expand the utility of Smith/Erkkila by allowing to share activity data with friends (MAJUMDAR, paragraph [0041]).

	
Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 8, 10, 15, and 17, cancellation of claim 7, and addition of claim 21.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143